1                                                                February 20, 2019
2
                                                                       CSI
3
4
5
                                                                             JS-6
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                            WESTERN DIVISION
11
     TIMOTHY BOOTEN,                   ) NO. LA CV 17-5261-VBF (KS)
12                                     )
                      Petitioner,
                                       )
13
             v.                        ) JUDGMENT
14                                     )
     R.J. RACKLEY,                     )
15
                                       )
16                    Respondent.      )
     _________________________________ )
17
18
19        IT IS ADJUDGED that this action is dismissed without prejudice.
20
21   Dated: February 20, 2019
22                                                    ________________________________
                                                         VALERIE BAKER FAIRBANK
23                                                    UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                               1
